



Exhibit 10.1
TRINET GROUP, INC.
AMENDED AND RESTATED EXECUTIVE SEVERANCE BENEFIT PLAN


1.    INTRODUCTION. This TriNet Group, Inc. Amended and Restated Executive
Severance Benefit Plan (the “Plan”) has been established by TriNet Group, Inc.
(the “Company”) to provide assurances of specified severance benefits to
eligible Participants (as defined below) whose employment is terminated under
the circumstances described in the Plan. The Plan was adopted by the Board (as
defined below) on May 18, 2017 (the “Effective Date”) and supersedes in its
entirety the TriNet Group, Inc. Severance Benefit Plan adopted by the Board on
June 11, 2015. The Plan provides for severance benefits to certain senior level
employees of the Company. This document constitutes the Summary Plan Description
for the Plan.


2.    DEFINITIONS. For purposes of the Plan, the following terms are defined as
follows:
(a)    “Accrued Compensation” means any unpaid annual base salary, unpaid
vacation pay and other unpaid compensation, if applicable under applicable law
or the terms of the applicable benefit plan, in each case accrued through the
date of a Participant’s termination of employment.
(b)    “Base Salary” means a Participant’s annual base salary as in effect on
the date of the Participant’s Qualifying Termination, but ignoring any decrease
in annual base salary that forms the basis for a Resignation for Good Reason.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Cause” means the occurrence of any of the following events that has a
material negative impact on the business or reputation of the Company: (1) such
Participant’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof; (2)
such Participant’s attempted commission of, or participation in, a fraud or act
of dishonesty against the Company; (3) such Participant’s intentional, material
violation of any contract or agreement between the Participant and the Company
or of any statutory duty owed to the Company; (4) such Participant’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (5) such Participant’s gross misconduct. Whether or not Cause
exists with regard to any Participant shall be determined by the Board in its
sole discretion, which determination shall be final and binding on such
Participant.
(e)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(1)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds 50% of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding; provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other


 
1.
    

--------------------------------------------------------------------------------





acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the 50% threshold, then a
Change in Control shall be deemed to occur;
(2)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction, or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;
(3)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries; provided that a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition, shall not constitute a Change in Control; or
(4)    individuals who are members of the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute a majority of the members
of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.
(f)    “Change in Control Period” means (1) with respect to the Participant who
is the Chief Executive Officer, the time period beginning one (1) day prior to
the date of a Change in Control and ending twenty-four (24) months following the
date of such Change in Control, and (2) with respect to any Participant who is a
Senior Executive, the time period beginning one (1) day prior to the date of a
Change in Control and ending eighteen (18) months following the date of such
Change in Control.
(g)    “Change in Control Termination” means an Involuntary Termination that
occurs during a Change in Control Period.
(h)    “Chief Executive Officer” means the individual who is the Chief Executive
Officer of the Company at the time of a Qualifying Termination (or immediately
prior to an event triggering a Resignation for Good Reason, if applicable).
(i)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended and any analogous provisions of applicable state law.
(j)    “Code” means the Internal Revenue Code of 1986, as amended.
(k)    “Common Stock” means the common stock of the Company.
(l)    “Entity” means a corporation, partnership, limited liability company or
other legal entity formed in or existing under the laws of any jurisdiction.
(m)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(n)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


2
    

--------------------------------------------------------------------------------





(o)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (1) the Company or any Subsidiary of the
Company, (2) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (3) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (4) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (5) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.
(p)    “Involuntary Termination” means (1) a Participant’s dismissal or
discharge by the Company for a reason other than death, disability or Cause, or
(2) a Participant’s Resignation for Good Reason, in either case provided that
such termination is a Separation from Service.
(q)    “Non-Change in Control Termination” means a Participant’s Involuntary
Termination, not in connection with a liquidation, dissolution or winding up of
the Company in which there will be no assets of the Company legally available
for distribution to the Company’s stockholders, that occurs outside of a Change
in Control Period.
(r)    “On-Target Bonus” means a Participant’s target annual bonus (under the
Company’s annual bonus plan or program) for the fiscal year during which a
Qualifying Termination occurs, calculated at 100% of target levels as specified
in such Company bonus plan or program as in effect immediately prior to the date
of the Qualifying Termination, but ignoring any decrease that forms the basis
for a Resignation for Good Reason.
(s)    A person or Entity shall be deemed to “Own”, to have “Owned”, to be the
“Owner” of, or to have acquired “Ownership” of securities if such person or
Entity, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power, which
includes the power to vote or to direct the voting, with respect to such
securities.
(t)    “Participant” means (1) the Chief Executive Officer, or (2) a Senior
Executive, in any event who has received and returned a signed Participation
Notice.
(u)    “Participation Notice” means the latest notice delivered by the Company
to a Participant informing the Participant that he or she is eligible to
participate in the Plan, in substantially in the form of EXHIBIT A to the Plan.
(v)    “Plan Administrator” means the Board or any committee of the Board duly
authorized to administer the Plan. The Board may at any time administer the
Plan, in whole or in part, notwithstanding that the Board has previously
appointed a committee to act as the Plan Administrator.
(w)    “Qualifying Termination” means either a Change in Control Termination or
a Non-Change in Control Termination.
(x)    “Resignation for Good Reason” means that the Participant resigns from all
positions that he or she then holds with the Company and its affiliates if one
of the following events occurs without the Participant’s consent: (1) a material
reduction in the Participant’s total annual compensation, except that annual
reviews and alterations of variable or target compensation consistent with the
formulae applied to Participant’s peers shall not constitute Good Reason; (2) a
material adverse change in the Participant’s authority, responsibilities or
duties; (3) the Company’s requirement that the Participant relocate his or her
primary work location to a location that would increase the Participant’s one
way commute distance by more than 30 miles;; or (4) any failure by any successor
to the Company to assume, whether by operation of law or by contract, the Plan
and all obligations under the Plan. For


3
    

--------------------------------------------------------------------------------





“Good Reason” to exist, the Participant must provide written notice to the
Company’s General Counsel within 30 days immediately following such events, the
Company must fail to remedy such event within 30 days after receipt of such
notice, and the Participant’s resignation must be effective not later than 90
days, nor sooner than 30 days, after the expiration of such cure period.
(y)    “Senior Executive” means each individual who (1) is employed by the
Company or one of its subsidiaries, and (2) has been expressly designated in
writing by the Plan Administrator (in the case of an “officer” of the Company
under Section 16(a) of the Exchange Act) or the Chief Executive Officer (in the
case of a senior employee who is not an “officer” of the Company under Section
16(a) of the Exchange Act) as a “Participant” entitled to participate in the
Plan; provided, however, that such individual shall not be deemed or designated
as a “Participant” under this definition if the foregoing written designation
has been rescinded or revoked, in writing, by the Plan Administrator or the
Chief Executive Officer prior to the earlier of, as applicable, the date of an
Involuntary Termination or the beginning of a Change in Control Period. For
clarity, no individual shall be deemed a “Senior Executive” or a “Participant”
hereunder if they are separately deemed a “Participant” under the TriNet Group,
Inc. Key Employee Severance Benefit Plan, as amended from time to time, and any
successor plan.
(z)    “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.
(aa)     “Stock Awards” means outstanding stock options, restricted stock units
or other stock awards granted to a Participant under the Company’s Amended and
Restated 2009 Equity Incentive Plan, as may be amended from time to time, and
any successor plan.
(bb)    “Subsidiary” means, with respect to the Company, (1) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, Owned by
the Company, and (2) any partnership, limited liability company or other entity
in which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.
3.    ELIGIBILITY FOR BENEFITS.
(a)    Eligibility; Exceptions to Benefits. Subject to the terms and conditions
of the Plan, the Company will provide the benefits described in Section 4 to the
affected Participant. A Participant will not receive benefits under the Plan in
the following circumstances, as determined by the Plan Administrator, in its
sole discretion:
(1)    The Participant’s employment is terminated by either the Company or the
Participant for any reason other than a Qualifying Termination.
(2)    The Participant has failed to execute and allow to become effective the
Release (as defined and described below) within 60 days following the
Participant’s Separation from Service.
In addition, subject to the terms and conditions of the Plan, in the event of a
Non-Change in Control Termination, a Participant will not receive benefits under
the Plan in the following circumstances, as determined by the Plan
Administrator, in its sole discretion:
The Participant has failed to return all Company Property. For this purpose,
“Company Property” means all paper and electronic Company documents (and all
copies thereof) created and/or received by the Participant during his or her
period of employment with the Company and other Company materials and property
that the Participant has in his or her possession or control, including, without
limitation, Company files, correspondence, emails, memoranda, notes, notebooks,
drawings records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information,


4
    

--------------------------------------------------------------------------------





operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, without limitation, leased vehicles, computers, computer equipment,
software programs, facsimile machines, mobile telephones, servers), credit and
calling cards, entry cards, identification badges and keys, and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof, in whole or in part). As a condition
to receiving benefits under the Plan, a Participant must not make or retain
copies, reproductions or summaries of any such Company documents, materials or
property and must make a diligent search to locate any such documents, property
and information. If the Participant has used any personally owned computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company confidential or proprietary data, materials or information, then within
ten business days of receiving a written request from the Company to do so, the
Participant must provide the Company with a computer-useable copy of all such
information and then permanently delete and expunge such confidential or
proprietary information from those systems. However, a Participant is not
required to return his or her personal copies of documents evidencing the
Participant’s hire, termination, compensation, benefits and stock options and
any other documentation received as a stockholder of the Company. A
Participant’s failure to return Company Property that is neither confidential
nor material, such as an identification badge or calling card, will not, in and
of itself, disqualify such Participant from receiving benefits under the Plan,
provided that any such items of Company Property are subsequently returned to
the Company upon request.
(b)    Termination of Benefits. A Participant’s right to receive benefits under
the Plan will terminate immediately if, at any time prior to or during the
period for which the Participant is receiving benefits under the Plan, the
Participant, without the prior written approval of the Plan Administrator,
willfully breaches a material provision of the Participant’s Proprietary
Information and Invention Agreement with the Company or any similar or successor
document (the “Confidentiality Agreement”) and/or any obligations of
confidentiality, non-solicitation, non-disparagement, no conflicts or
non-competition provision set forth in any other agreement between the Company
or any subsidiary and a Participant (including, without limitation, the
Participant’s employment agreement or offer letter) or under applicable law.
4.    PAYMENTS AND BENEFITS. Except as may otherwise be provided in a
Participant’s Participation Notice, in the event of a Qualifying Termination,
the Company will pay the Participant the Accrued Compensation, if any, within
ten business days following the date of such Qualifying Termination, or such
earlier date as may be required by applicable law. In addition, subject to
Sections 5 and 6 and a Participant’s continued compliance with the provisions of
any restrictive covenant agreement with the Company or any of its subsidiaries
or affiliates, including, without limitation, the Participant’s Confidentiality
Agreement, in the event of a Qualifying Termination, the Participant shall be
entitled to the applicable payments and benefits described in this Section 4,
subject to the terms and conditions of the Plan.
(a)    Cash Severance.
(1)    The Chief Executive Officer who is a Participant will receive as cash
severance (the “CEO Cash Severance”) an amount equal to (i) in the case of a
Non-Change in Control Termination only, the product of (A) the Chief Executive
Officer’s Base Salary, and (B) three (3.00), and (ii) in the case of a Change in
Control Termination only, the product of (A) the Chief Executive Officer’s Base
Salary plus the Chief Executive Officer’s On-Target Bonus, and (B) two (2.00).
(2)    A Senior Executive who is a Participant will receive as cash severance
(the “Senior Executive Cash Severance”) an amount equal to (i) in the case of a
Non-Change in Control Termination only, the Senior Executive’s Base Salary, and
(ii) in the case of a Change in Control Termination only, the Senior Executive’s
Base Salary plus the Senior Executive’s On-Target Bonus.
(3)    The CEO Cash Severance or Senior Executive Cash Severance, as applicable,
will be paid in a lump sum on the first payroll date that occurs more than five
days after the date on which the applicable


5
    

--------------------------------------------------------------------------------





Release becomes effective (the “Release Effective Date”); provided, however,
that no payments will be made prior to the 60th day following the Participant’s
Separation from Service or later than 2 and 1/2 months following the end of the
calendar year in which Participant’s Separation from Service occurs.
(b)    COBRA Benefits.
(1)    (i) In the event of a Non-Change in Control Termination of a Participant,
if the Participant is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental or vision plan
sponsored by the Company, the Participant will pay and the Company will
reimburse the Participant, as and when due directly to the COBRA carrier, the
COBRA premiums necessary to continue the COBRA coverage for the Participant and
his or her eligible dependents until the earliest to occur of (A) with respect
to the Chief Executive Officer, (x) the date that is eighteen (18) months after
the Qualifying Termination, (y) the date on which such Participant becomes
eligible for coverage under the group health insurance plans of a subsequent
employer, and (z) the date on which such Participant is no longer eligible for
continuation coverage under COBRA, and (B) with respect to a Senior Executive,
(x) the date that is twelve (12) months after the Qualifying Termination, (y)
the date on which such Participant becomes eligible for coverage under the group
health insurance plans of a subsequent employer, and (z) the date on which such
Participant is no longer eligible for continuation coverage under COBRA, and
(ii) in the event of a Change in Control Termination of a Participant, if the
Participant is eligible and has made the necessary elections for continuation
coverage pursuant to COBRA under a health, dental or vision plan sponsored by
the Company, the Participant will pay and the Company will reimburse the
Participant, as and when due directly to the COBRA carrier, the COBRA premiums
necessary to continue the COBRA coverage for the Participant and his or her
eligible dependents until the earliest to occur of (A) with respect to the Chief
Executive Officer, (x) the date that is twenty-four (24) months after the
Qualifying Termination, (y) the date on which such Participant becomes eligible
for coverage under the group health insurance plans of a subsequent employer,
and (z) the date on which such Participant is no longer eligible for
continuation coverage under COBRA, and (B) with respect to a Senior Executive,
(x) the date that is twelve (12) months after the Qualifying Termination, (y)
the date on which such Participant becomes eligible for coverage under the group
health insurance plans of a subsequent employer, and (z) the date on which such
Participant is no longer eligible for continuation coverage under COBRA (such
applicable period from the date of such applicable Qualifying Termination, as
applicable, the “COBRA Payment Period”).
(2)    Notwithstanding the foregoing, if at any time the Company determines, in
its sole discretion, that the reimbursement of COBRA premiums hereunder is
likely to result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Code or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of reimbursing the COBRA premiums, the Company will instead pay the Participant,
on the first day of each month of the remainder of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premiums for that month, grossed
up to cover the applicable tax withholdings. To the extent applicable, on the
first business day to occur on or after the 60th day following the date of the
Participant’s Qualifying Termination, the Company will make the first payment
under this Section 4(b)(ii) in a lump sum equal to the aggregate amount of
payments that the Company would have paid through such date had such payments
commenced on the Separation from Service through such 60th day, with the balance
of the payments paid thereafter on the original schedule.
(3)    If the Participant becomes eligible for coverage under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the
applicable COBRA Payment Period, the Participant must immediately notify the
Company of such event, and all payments and obligations under this section will
cease. For purposes of this Section 4(b), references to COBRA also refer to
analogous provisions of state law. Any applicable insurance premiums that are
paid by the Company will not include any amounts payable by the Participant
under a Code Section 125 health care reimbursement plan, which are the sole
responsibility of the Participant.


6
    

--------------------------------------------------------------------------------





(c)    Accelerated Equity Vesting.
(1)    With respect to the Chief Executive Officer who is a Participant, (A) in
the event of a Non-Change in Control Termination, all Stock Awards with solely
time-based vesting terms held by such Participant shall, on the Release
Effective Date and in any event within 60 days following such Participant’s
Separation from Service, be vested and, if applicable, exercisable, and all
restrictions or repurchase rights applicable thereto shall lapse, to the extent
they would have vested, become exercisable or lapsed on the date that is
eighteen (18) months following his or her Non-Change in Control Termination as
if employment had continued through such date, and (B) in the event of a Change
in Control Termination, all Stock Awards with solely time-based vesting terms
held by such Participant shall immediately be fully vested and, if applicable,
fully exercisable, and all restrictions or repurchase rights applicable thereto
shall immediately lapse in full, on the Release Effective Date and in any event
within 60 days following such Participant’s Separation from Service.
(2)    With respect to a Senior Executive who is a Participant, (A) in the event
of a Non-Change in Control Termination, all Stock Awards with solely time-based
vesting terms held by such Participant shall, on the Release Effective Date and
in any event within 60 days following such Participant’s Separation from
Service, be vested and, if applicable, exercisable, and all restrictions or
repurchase rights applicable thereto shall lapse, to the extent they would have
vested, become exercisable or lapsed on the date that is twelve (12) months
following his or her Non-Change in Control Termination as if employment had
continued through such date, and (B) in the event of a Change in Control
Termination, all Stock Awards with solely time-based vesting terms held by such
Participant shall immediately be fully vested and, if applicable, fully
exercisable, and all restrictions or repurchase rights applicable thereto shall
immediately lapse in full, on the Release Effective Date and in any event within
60 days following such Participant’s Separation from Service.
(3)    For clarity, Stock Awards that contain vesting criteria based wholly or
in part on the achievement of business or individual performance criteria or
milestones will not be eligible for accelerated vesting pursuant to this Plan,
but may be eligible for separate accelerated vesting benefits that may be
contained in a Participant’s individual award agreement.
5.    CONDITIONS AND LIMITATIONS ON BENEFITS.
(a)    Release. To be eligible to receive any benefits under the Plan, a
Participant must sign a general waiver and release in substantially the form
attached hereto as EXHIBIT B, EXHIBIT C or EXHIBIT D, as appropriate (the
“Release”), and such release must become effective in accordance with its terms,
in each case within the period of time set forth in the Release (but in any
event within 60 days following the Qualifying Termination). The Plan
Administrator, in its sole discretion, may modify the form of the required
Release to comply with applicable law, and any such Release may be incorporated
into a termination agreement or other agreement with the Participant.
(b)    Prior Agreements; Certain Reductions.
(1)    The Plan does not provide for duplication (in whole or in part) of
severance benefits with any other agreement or plan. By signing a Participation
Notice, a Participant is waiving his or her rights under, and terminating those
provisions of, any employment agreement or severance agreement with the Company
that provide for benefits on a Qualifying Termination in existence as of the
date that the Participant signs such Participation Notice.
(2)    The Plan Administrator will reduce a Participant’s benefits under the
Plan by any other statutory severance obligations or contractual severance
benefits, obligations for pay in lieu of notice, and any other similar benefits
payable to the Participant by the Company (or any successor thereto) that are
due in connection with the Participant’s Qualifying Termination and that are in
the same form as the benefits provided under the Plan (e.g., equity award
vesting credit). Without limitation, this reduction includes a reduction for any
benefits required pursuant to (1) any applicable legal requirement, including,
without limitation, the Worker Adjustment and Retraining Notification Act, (2) a
written employment, severance or equity award agreement with the Company, (3)
any Company


7
    

--------------------------------------------------------------------------------





policy or practice providing for the Participant to remain on the payroll for a
limited period of time after being given notice of the termination of the
Participant’s employment, and (4) any required salary continuation, notice pay,
statutory severance payment or other payments either required by local law, or
owed pursuant to a collective labor agreement, as a result of the termination of
the Participant’s employment. Except as set forth herein, the benefits provided
under the Plan are intended to satisfy, to the greatest extent possible, and not
to provide benefits duplicative of, any and all statutory, contractual and
collective agreement obligations of the Company in respect of the form of
benefits provided under the Plan that may arise out of a Qualifying Termination,
and the Plan Administrator will so construe and implement the terms of the Plan.
Reductions may be applied on a retroactive basis, with benefits previously
provided being recharacterized as benefits pursuant to the Company’s statutory
or other contractual obligations. The payments pursuant to the Plan are in
addition to, and not in lieu of, any unpaid salary, bonuses or employee welfare
benefits to which a Participant may be entitled for the period ending with the
Participant’s Qualifying Termination.
(c)    Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company (except as
provided for in Section 5(b)).
(d)    Indebtedness of Participants. To the extent permitted under applicable
law, if a Participant is indebted to the Company on the effective date of a
Participant’s Qualifying Termination, the Company reserves the right to offset
the payment of any benefits under the Plan by the amount of such indebtedness.
Such offset will be made in accordance with all applicable laws. The
Participant’s execution of the Participation Notice constitutes knowing written
consent to the foregoing.
(e)    Parachute Payments.
(1)    Except as otherwise expressly provided in an agreement between a
Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Change in Control from the Company or otherwise (a
“Payment”) would (A) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (B) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount. The “Reduced Amount” will be either
(i) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (ii) the largest portion, up to and
including the total, of the Payment, whichever amount ((i) or ii)), after taking
into account all applicable federal, state, provincial, foreign, and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Participant’s receipt, on an after-tax
basis, of the greatest economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of Stock
Awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to the Participant.
Within any such category of Payments (that is, (1), (2), (3) or (4)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are “deferred compensation.” In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Participant’s applicable type of stock award (i.e., earliest
granted Stock Awards are cancelled last). If Section 409A of the Code is not
applicable by law to a Participant, the Company will determine whether any
similar law in the Participant’s jurisdiction applies and should be taken into
account.
(2)    The Company shall appoint a nationally recognized independent registered
public accounting firm or other professional firm to make the determinations
required hereunder. The Company shall bear


8
    

--------------------------------------------------------------------------------





all expenses with respect to the determinations by such professional firm
required to be made hereunder. Any good faith determinations of the professional
firm made hereunder shall be final, binding and conclusive upon the Company and
the Participant.
6.    TAX MATTERS.
(a)    Application of Code Section 409A. This Plan and the payments and benefits
hereunder are intended to be exempt from the requirements of Section 409A of the
Code and the applicable guidance and regulations thereunder (collectively,
“Section 409A”), to the maximum extent possible, whether pursuant to the
short-term deferral exception to Section 409A described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception to Section
409A described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise.
Notwithstanding anything herein to the contrary, (1) if at the time of
Participant’s termination of employment with the Company, the Participant is a
“specified employee” as defined in Section 409A, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Participant) until the first business day to occur following the date that is
six months following Participant’s termination of employment with the Company
(or the earliest date as is permitted under Section 409A including Participant’s
death); and (2) if any other payments of money or other benefits due to
Participant hereunder could cause the application of an accelerated or
additional tax under Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. In the event that payments under
the Plan are deferred pursuant to this Section 6 in order to prevent any
accelerated tax or additional tax under Section 409A, then such payments shall
be paid at the time specified under this Section 6 without any interest thereon.
Notwithstanding anything to the contrary herein, to the extent required by
Section 409A, a termination of employment shall not be deemed to have occurred
for purposes of any provision of the Plan providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean separation from service. For purposes of Section 409A, each payment made
under the Plan shall be designated as a “separate payment” within the meaning of
the Section 409A. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to the
Plan does not constitute a “deferral of compensation” within the meaning of
Section 409A, (A) the amount of expenses eligible for reimbursement or in-kind
benefits provided to a Participant during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to a
Participant in any other calendar year; (B) the reimbursements for expenses for
which a Participant is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred; and (C) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.
(b)    Withholding. All payments and benefits under the Plan will be subject to
all applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.
(c)    Tax Advice. By becoming a Participant in the Plan, the Participant agrees
to review with the Participant’s own tax advisors the federal, state,
provincial, local, and foreign tax consequences of participation in the Plan.
The Participant will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that Participant (and not the Company) will be responsible for his or her own
tax liability that may arise as a result of becoming a Participant in the Plan.


9
    

--------------------------------------------------------------------------------





7.    REEMPLOYMENT. In the event of a Participant’s reemployment by the Company
during the period of time in respect of which severance benefits have been
provided (that is, benefits as a result of a Qualifying Termination), the
Company, in its sole and absolute discretion, may require such Participant to
repay to the Company all or a portion of such severance benefits as a condition
of reemployment.
8.    CLAWBACK; RECOVERY. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with the TriNet Group, Inc.
Executive Compensation Clawback Policy, as amended, any successor thereto or any
other clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. In addition, the Board may impose such other clawback, recovery or
recoupment provisions in the Participation Notice, as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of Cause. No recovery of compensation under such a clawback
policy will be an event giving rise to a right to resign for “good reason,”
Resignation for Good Reason, constructive termination, or any similar term under
any plan of or agreement with the Company.
9.    RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.
(a)    Exclusive Discretion. Outside of a Change in Control Period, the Plan
Administrator will have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, without limitation, the eligibility
to participate in the Plan, the amount of benefits paid under the Plan and any
adjustments that need to be made in accordance with the laws applicable to a
Participant, and, outside of a Change in Control Period, the rules,
interpretations, computations and other actions of the Plan Administrator will
be binding and conclusive on all persons.
(b)    Amendment or Termination. Outside of a Change in Control Period, the
Company reserves the right to amend or terminate the Plan, any Participation
Notice issued pursuant to the Plan or the benefits provided hereunder at any
time; provided, however, that no such amendment or termination will apply to any
Participant until such Participant has received six (6) months written notice of
such amendment or termination. During a Change in Control Period, the Company
may not amend or terminate the Plan in a manner adverse to any Participant
unless such Participant consents in writing to such amendment or termination.
Any such action amending or terminating the Plan or any Participation Notice
will be in writing and executed by a duly authorized officer of the Company.
10.    NO IMPLIED EMPLOYMENT CONTRACT. The Plan will not be deemed (a) to give
any employee or other person any right to be retained in the employ of the
Company, or (b) to interfere with the right of the Company to discharge any
employee or other person at any time, with or without Cause, and with or without
advance notice, which right is hereby reserved.
11.    LEGAL CONSTRUCTION. The Plan will be governed by and construed under the
laws of the State of California (without regard to principles of conflict of
laws), except to the extent preempted by ERISA.
12.    CLAIMS, INQUIRIES AND APPEALS.
(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 14(d).
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the


10
    

--------------------------------------------------------------------------------





applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 12(d).
The notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90 day period.
The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied. A request for a
review will be in writing and will be addressed to:
TriNet Group, Inc.
Attn: Chief Legal Officer
1100 San Leandro Boulevard, Suite 400
San Leandro, CA 94577
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits, in whole or in part, the notice will set forth, in a
manner designed to be understood by the applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;


11
    

--------------------------------------------------------------------------------





(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(4)    a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 12(a), (ii) has
been notified by the Plan Administrator that the application is denied, (iii)
has filed a written request for a review of the application in accordance with
the appeal procedure described in Section 12(c), and (iv) has been notified that
the Plan Administrator has denied the appeal. Notwithstanding the foregoing, if
the Plan Administrator does not respond to an applicant’s claim or appeal within
the relevant time limits specified in this Section 12, the applicant may bring
legal action for benefits under the Plan pursuant to Section 502(a) of ERISA.
13.    BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan will be
paid by the Company. The Plan will be unfunded, and benefits hereunder will be
paid only from the general assets of the Company.
14.    OTHER PLAN INFORMATION.
(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 95-3359658. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is [___].
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
TriNet Group, Inc.
Attn: Chief Legal Officer
1100 San Leandro Boulevard, Suite 400
San Leandro, CA 94577
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:
TriNet Group, Inc.
Attn: Chief Legal Officer
1100 San Leandro Boulevard, Suite 400
San Leandro, CA 94577
The Plan Sponsor’s and Plan Administrator’s telephone number is (510) 352-5000.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
15.    STATEMENT OF ERISA RIGHTS.
Participants in the Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under ERISA. For the
purposes of this Section 15 and, under ERISA, Participants are entitled to:


12
    

--------------------------------------------------------------------------------







Receive Information About the Plan and Benefits
(a)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(b)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and
(c)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.
Prudent Actions By Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of each Plan Participant and their
beneficiaries. No one, including a Participant’s employer, a Participant’s union
or any other person, may fire a Participant or otherwise discriminate against a
Participant in any way to prevent a Participant’s from obtaining a Plan benefit
or exercising a Participant’s rights under ERISA.
Enforcement of Participant Rights
If a Participant’s claim for a Plan benefit is denied or ignored, in whole or in
part, a Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant request a copy of Plan documents or the latest
annual report from the Plan, if applicable, and does not receive them within 30
days, the Participant may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay the
Participant up to $110 a day until the Participant receive the materials, unless
the materials were not sent because of reasons beyond the control of the Plan
Administrator.
If a Participant has a claim for benefits that is denied or ignored, in whole or
in part, the Participant may file suit in a state or federal court.
If a Participant is discriminated against for asserting the Participant’s
rights, the Participant may seek assistance from the U.S. Department of Labor,
or the Participant may file suit in a federal court. The court will decide who
should pay court costs and legal fees. If the Participant is successful, the
court may order the person the Participant has sued to pay these costs and fees.
If the Participant loses, the court may order the Participant to pay these costs
and fees, for example, if it finds the Participant’s claim is frivolous.
Assistance With Questions
If a Participant has any questions about the Plan, the Participant should
contact the Plan Administrator. If a Participant has any questions about this
statement or about the Participant’s rights under ERISA, or if a Participant
needs assistance in obtaining documents from the Plan Administrator, the
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor,


13
    

--------------------------------------------------------------------------------





200 Constitution Avenue N.W., Washington, D.C. 20210. A Participant may also
obtain certain publications about the Participant’s rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.
16.    GENERAL PROVISIONS.
(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of the Plan will be
in writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s General Counsel), or
deposited in the U.S. Mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in Section
12(d), in the case of a Participant, at the address as set forth in the
Company’s employment file maintained for the Participant as previously furnished
by the Participant or such other address as a party may request by notifying the
other in writing.
(b)    Transfer and Assignment. The rights and obligations of a Participant
under the Plan may not be transferred or assigned without the prior written
consent of the Company. The Plan will be binding upon any surviving Entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.
(c)    Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
(d)    Severability. Should any provision of the Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.
(e)    Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.


14
    

--------------------------------------------------------------------------------






EXHIBIT A
TRINET GROUP, INC.
AMENDED AND RESTATED SEVERANCE BENEFIT PLAN
PARTICIPATION NOTICE
To:
Date:
TriNet Group, Inc. (the “Company”) has adopted the TriNet Group, Inc. Amended
and Restated Severance Benefit Plan (the “Plan”). The Company is providing you
this Participation Notice to inform you that you have been designated as a
“Participant” under, the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together
constitute the Summary Plan Description for the Plan.
You understand that by accepting your status as a Participant in the Plan, you
are waiving your rights to receive any severance benefits on any type of
termination of employment under any other contract or agreement with the
Company[ including, but not limited to, the severance benefit provisions set
forth in Section [_______] of your employment agreement with the Company, dated
[_________], which severance benefit provisions will terminate by the mutual
agreement of you and the Company as of the date that you sign this Participation
Notice].
By accepting participation, you represent that you have either consulted your
personal tax or financial planning advisor about the tax consequences of your
participation in the Plan, or you have knowingly declined to do so.
Please return a signed copy of this Participation Notice to [________________]
at [____________] and retain a copy of this Participation Notice, along with the
Plan document, for your records.


 
TRINET GROUP, INC.




Signature:
Printed Name:
Title:

PARTICIPANT




Signature:
Printed Name:





    
    

--------------------------------------------------------------------------------







EXHIBIT B
RELEASE AGREEMENT
[EMPLOYEES AGE 40 OR OVER; INDIVIDUAL TERMINATION]
I have reviewed, I understand, and I agree completely to the terms set forth in
the TriNet Group, Inc. Amended and Restated Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my obligations under my Proprietary
Information and Invention Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
California Family Rights Act (as amended) (“CFRA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising after the date that I sign
this Release. In addition, I understand that nothing in this Release prevents me
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the Securities
& Exchange Commission (SEC), or any other federal, state or local agency charged
with the enforcement of any laws, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding,
except where such a waiver is prohibited and as to awards from a
government-administered whistleblower award program, including, for example,
those administered by the SEC and OSHA, and I retain the right to recover any
equitable relief other than reinstatement. I agree and understand that I will
not otherwise accept or be entitled to any further personal relief, recovery or
monetary damages from any source whatsoever with respect to any claim that has
been released in this Agreement, and that this Agreement shall control and
provide the exclusive remedy as to


    

--------------------------------------------------------------------------------





any claims released herein. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against the
Released Parties that are not included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraphs hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not do so); (c)
I have 21 days to consider this Release (although I may choose voluntarily to
sign this Release earlier); (d) I have seven days following the date I sign this
Release to revoke the Release by providing written notice of my revocation to an
officer of the Company; and (e) this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after I sign this Release.
In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.
I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 21 days following the date it
is provided to me, and I must not subsequently revoke the Release.
 
PARTICIPANT




Signature:
Printed Name:





    

--------------------------------------------------------------------------------






EXHIBIT C
RELEASE AGREEMENT
[EMPLOYEES AGE 40 OR OVER; GROUP TERMINATION]
I have reviewed, I understand, and I agree completely to the terms set forth in
the TriNet Group, Inc. Amended and Restaed Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my obligations under my Proprietary
Information and Invention Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
California Family Rights Act (as amended) (“CFRA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising after the date that I sign
this Release. In addition, I understand that nothing in this Release prevents me
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the Securities
& Exchange Commission (SEC), or any other federal, state or local agency charged
with the enforcement of any laws, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding,
except where such a waiver is prohibited and as to awards from a
government-administered whistleblower award program, including, for example,
those administered by the SEC and OSHA, and I retain the right to recover any
equitable relief other than reinstatement. I agree and understand that I will
not otherwise accept or be entitled to any further personal relief, recovery or
monetary damages from any source whatsoever with respect to any claim that has
been released in this Agreement, and that this Agreement shall control and
provide the exclusive remedy as to any claims released herein. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against the Released Parties that are not
included in the Released Claims.


        
    

--------------------------------------------------------------------------------





I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraphs hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have 45 days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven days following the date I sign
this Release to revoke the Release by providing written notice of my revocation
to an office of the Company; (e) this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after I sign this Release; and (f) I have received with this Release a written
disclosure under 29 U.S. Code Section 626(f)(1)(H) that includes certain
information relating to the Company’s group termination.
In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.
I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 45 days following the date it
is provided to me, and I must not subsequently revoke the Release.
 
PARTICIPANT




Signature:
Printed Name:





        
    

--------------------------------------------------------------------------------






EXHIBIT D
RELEASE AGREEMENT
[EMPLOYEES UNDER AGE 40]
I have reviewed, I understand, and I agree completely to the terms set forth in
the TriNet Group, Inc. Amended and Restated Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my obligations under my Proprietary
Information and Invention Agreement.  
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Employee Retirement Income Security Act of 1974
(as amended), the federal Family and Medical Leave Act (as amended) (“FMLA”),
the California Family Rights Act (as amended) (“CFRA”), the California Labor
Code (as amended), and the California Fair Employment and Housing Act (as
amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising after the date that I sign
this Release. In addition, I understand that nothing in this Release prevents me
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the Securities
& Exchange Commission (SEC), or any other federal, state or local agency charged
with the enforcement of any laws, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding,
except where such a waiver is prohibited and as to awards from a
government-administered whistleblower award program, including, for


 
    

--------------------------------------------------------------------------------





example, those administered by the SEC and OSHA, and I retain the right to
recover any equitable relief other than reinstatement. I agree and understand
that I will not otherwise accept or be entitled to any further personal relief,
recovery or monetary damages from any source whatsoever with respect to any
claim that has been released in this Agreement, and that this Agreement shall
control and provide the exclusive remedy as to any claims released herein. I
hereby represent and warrant that, other than the Excluded Claims, I am not
aware of any claims I have or might have against the Released Parties that are
not included in the Released Claims.
In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.
I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 14 days following the date it
is provided to me.
 
PARTICIPANT




Signature:
Printed Name:





    